Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26, 29, 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites “a first medical lead coupled to the implantable medical housing and implantable in the ventricular septal wall through the right ventricle of the patient’s heart;”  which language is imported from the specification however the specification and drawing do not show how such an arrangement may be implemented. While it is understood that the electrode assembly 224 may include a distal electrode (214) that may be implantable into the septum, it is not understood how or why the first medical 274 would extend into the septum. The examiner believes Applicant simply mixed up the terminology. The medical lead as understood from the disclosure is implantable in the right ventricle but not the right ventricle septum, or at least has no particular structure that would further limit the claim. All leads are capable of being implanted where ever on the body. The examiner wishes for Applicant to clarify this point.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mower US 9,901,739.
	Mower shows the result (fig.4) of performing the method of claim 21 with a ventricular electrode 402 coupled to a lead, to a ventricular septal wall of the patient’s heart.  A right atrial electrode coupled to a second medical lead in the right atrium of the heart and monitoring electrical activity using the ventricle electrode, the right atrial electrode or both, and delivering cardiac therapy based on the electrical activities using at least one of the electrodes See abstract, “At least one sensing element receives signal indicating electrical activity of sinus rhythm of the heart. Based on the received signals, the progress of contraction of the heart is determined. Based on the progress of contraction, the chamber of heart may then be stimulated at a plurality of locations.”
	Regarding claim 24, fig.4 of Mower shows a right ventricular electrode coupled to the medical lead and to the right ventricular septal wall.
	Regarding claim 25, the medical leads are shown as extending through the superior vena cava.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mower US 9,901,739  in view of Thakur et al. US 2018/0325402.
	Applicant differs from Mower in providing for a testing a pacing parameter of location of the ventricular electrode at a potential implant location using electrical activity monitored by a plurality of external electrodes, and updating the pacing parameter or location of the ventricular electrode based on the testing. Thakur et al. teaches the use (para. [0061]) of external electrodes for evaluating for evaluating the impedance of, for instance, a vessel or an artery (e.g. the descending artery) to determine, for instance the cardiac output performance parameter of the heart. Since Mower is in concerned with increasing cardiac output (see e.g. abstract) it would have been obvious at the time of applicant’s earliest priority date to have used external electrodes to evaluate the performance of the electrodes of Mower at their current positions for their cardiac output at their current “potential implant location” and to move the electrodes to a new location if the output proves to be unsatisfactory. 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mower US 9,901,739  in view of Struble US 7,058,450 and further in view of Ben-Haim USPN 5,738,096. Applicant differs from Mower in reciting “introducing a testing catheter along a retrograde path through the aorta of patient to the left ventricle, wherein testing the pacing parameter or location of the ventricular electrode comprises evaluating different locations of the testing catheter along the ventricular septal wall”. While Mower uses a left ventricular stimulating electrode positioned in the coronary sinus, Struble et al. teaches the use of a left ventricle electrode 38 positioned the intra-septal wall as an alternative for left ventricular pacing.  Using such an arrangement reduces the chances of blood clots in the coronary sinus and would have been an obvious alternative. In addition, it is well known to test the potential locations of implants either using the actual implant or by using a test catheter determine an optimal location. Ben Haim is cited as demonstrating the concept. See Figures 6 and 7 of Ben-Haim wherein a test catheter is positioned  in a retrograde fashion through the aorta and in to the left ventricle for testing various locations in the left ventricular endocardium. It would have been obvious at the time of Applicant’s earliest priority date to modified Mower have used a septal wall approach for left ventricular pacing as opposed to a coronary sinus approach to have reduced the risk of clotting in the coronary sinus and reduced the number of invasive ventricular leads in the heart. In addition, it would have been obvious to test various left ventricular septal sites for performance evaluation using a testing catheter that is introduced from an aortic approach, that approach being the simplest without the need for damaging heart tissue.
 
Claim(s) 19-20, 26-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struble et al US 7,058,450 in view of Mower US 9,901,739.
	For claim 19, Struble teaches and implantable medical housing 16 a first medical lead 12 (fig. 3) and capable of being implanted in the right ventricle of the patient as this capability is afforded no distinguishing structure for reasons explained in rejection of claim 19 above. Coupled to the first medical leads are a left ventricular  electrode which is implantable within the ventricle septal wall which can used for sensing or delivering therapy to the patient’s heart. See figure 494 and 88 sensing circuitry and output circuitry. Coupled to the first medical lead is a right ventricular electrode 28 implantable in the ventricular septal wall 34 also for sensing and delivering therapy to the heart.
A right atrial electrode 26 on the first lead  capable of sensing or delivering therapy the patient’s heart. A controller (fig.4) comprising circuitry coupled to the ventricular electrode and the right atrial electrode to monitor electrical activity using one or more of the ventricular electrode and the right atrial electrode and deliver cardiac therapy based on the monitored electrical activity.
Applicant differs from Struble et al in reciting a second medical lead to which the right atrial electrode is attached, as opposed to the atrial electrode being on a single lead. Mower demonstrate single lead embodiments (i.e. figure 1) wherein the right atrial electrode shares the same lead with a right ventricle electrode or an alternative embodiment (i.e. fig. 4) where the right atrial electrode has its own lead. It was well known to substitute the single lead embodiment. It would have been obvious at the time of Applicant’s earliest priority date to have modified Struble to provide a separate lead for the right atrial electrode 26 and implanted it in the right atrial endocardium. 
Regarding claims 20 and 26, the Struble disclosure is concerned with desynchrony and uses 3 chamber resynchronization therapy.  See Background. 
	Regarding claim 27, Struble shows such an arrangement in figure 3, see septum 34, right ventricular electrodes 28 and left ventricular electrodes 38.
	Concerning claim 29, the claim recites intended use as to the site of electrode placement to which Struble  is capable. 
	For claims 32, Mower teaches the right atrial electrode may have a fixation device, which the examiner considers to be part of the electrode wherein at least that part of the electrode is implanted into the endocardium of the right atrium.
For claims 33 and 34, Struble shows such an arrangement in figure 3.
For claim 35, the limitation is expressed as an intended use and there is reason that the Struble electrode cannot be placed at that location
Regarding claim 36, the Struble electrodes are consider to be fixed to the right ventricle or otherwise would not stay put and be inoperable as disclosed.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struble et al US 7,058,450 in view of Mower US 9,901,739 or alternatively in further view of Salo et al USPN 5,728,140. Applicant recites the left ventricle electrode position as an intended use. The electrodes 38 of Struble do not have to reach the blood volume of the left ventricle and are capable of being planted to be wholly within the endocardium and with Salo cites as showing an example. It would have been obvious to avoid complete penetration of the left ventricle to prevent leakage from the left ventricle and loss of pressure. 

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struble et al US 7,058,450 in view of Mower US 9,901,739 and further in view of Altman USPN 6,086,582. To have configure the ventricle penetrating electrode of Struble in the form of a dart to aid in penetration and deliver drug would have been obvious in view of Altman.
 
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struble et al US 7,058,450 in view of Mower US 9,901,739 and further in view of Demmer et al US 2016/0310726. It would have been obvious to include an external device for communicating data and for providing programming to the Struble device as taught in Demmer et al with respect to external programmer 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792